Citation Nr: 0834154	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-42 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right foot 
disability. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1975.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Togus, Maine Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Jurisdiction over the claims folder was subsequently 
transferred to the RO in Buffalo, New York. 

The Board notes that in March 2005 the veteran testified at a 
hearing before a Decision Review Officer at the Buffalo RO.  
In August 2006, the veteran also testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of both hearings are of 
record. 

In a September 2006 decision, the Board remanded this issue 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her low back disability is a result 
of her service-connected right foot disability, which she 
claims has resulted in a shortened extremity and an altered 
gait.  

When the case was previously before the Board in September 
2006, it was remanded to allow the veteran the opportunity to 
produce medical nexus evidence as to an association between 
the claimed disorder and her service connected right foot 
disability.  VA outpatient treatment records from November 
2006 reflect the following assessment by a licensed VA 
physical therapist : "right LBP [lower back pain] from 
asymmetrical pelvic alignment which may be from residuals 
from foot injury."

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran has not yet been afforded a VA examination.  An 
examination is needed to determine whether the veteran has a 
back condition related to her service connected right foot 
(tarsometatarsal sprain right first toe and residuals of chip 
fracture right fifth toe) disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination by a physician in 
order to determine whether she has a back 
disability and if so, the etiology of 
this disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

With regard to the complaints of back 
pain, the examiner should clearly report 
whether the veteran suffers from a 
diagnosable disability manifested by back 
pain.  If no current diagnosis of 
disability can be made, the examiner 
should so state.  If a disability 
manifested by back pain is diagnosed, the 
examiner should offer an opinion as to 
whether it is as likely as not (50 
percent or greater probability) that such 
diagnosed disorder is related to the 
veteran's active duty service or the 
result of, or aggravated by, her service-
connected right foot (tarsometatarsal 
sprain right first toe and residuals of 
chip fracture right fifth toe) 
disability?

The examiner should provide a rationale 
for all opinions. 

2.  After undertaking any additional 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.M. CIEPLAK 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




